Judgment, Supreme Court, New York County (James A. Yates, J.), rendered May 13, 2005, as amended June 30, 2005, convicting defendant, after a jury trial, of criminal possession of a weapon in the second degree and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of five years, and orders, same court and Justice, entered on or about March 9, 2006 and May 11, 2006, which denied defendant’s CEL 440.10 motions to vacate the judgment of conviction, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility.
The court properly concluded that the jury verdict acquitting defendant of second-degree assault while convicting him of second-degree possession of a weapon and third-degree assault was not repugnant. Under the court’s charge (see People v Tucker, 55 NY2d 1 [1981]), the jury could have found that defendant possessed a loaded firearm with intent to use it unlawfully, but that he injured the victim without the use of the firearm.
Defendant received effective assistance of counsel under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]) at all stages of the case. Defendant’s claim that he was deprived of his right to hire counsel of his own choosing is without merit.
We have considered and rejected defendant’s remaining claims. Concur—Mazzarelli, J.P., Saxe, Nardelli, DeGrasse and Freedman, JJ.